Order entered August 16, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00170-CR
                                    No. 05-18-00171-CR

                        JASON DANIEL STRICKLAND, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F15-76631-V, F16-00834-V

                                          ORDER
       Before the Court is appellant’s August 11, 2018 second motion to extend the time to file

appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on or

before September 17, 2018. If appellant’s brief is not filed by September 17, 2018, these

appeals may be abated for the trial court to make findings in accordance with rule of appellate

procedure 38.8.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE